

115 S1949 IS: Affordable Housing for Educational Achievement Demonstration Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1949IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize demonstration projects to improve educational and housing outcomes for children.
	
 1.Short titleThis Act may be cited as the Affordable Housing for Educational Achievement Demonstration Act or the AHEAD Act.
 2.PurposesThe purposes of this Act are as follows: (1)To provide incentives for public housing agencies or tribally designated housing entities, local educational agencies, and community-based or social service organizations to work together to improve educational and life outcomes for students from low-income families, including students experiencing homelessness and students at risk of experiencing homelessness.
 (2)To reduce and prevent child, youth, and family homelessness and increase housing and school stability.
 (3)To reduce socioeconomic and racial disparities in academic, health, and quality of life outcomes by promoting socioeconomic and racial diversity in neighborhoods, local educational agencies, and schools.
 (4)To support and evaluate innovative ideas in the areas of housing stability, socioeconomic and racial diversity, and educational success in order to develop evidence-based practices.
 3.DefinitionsIn this Act: (1)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (2)Eligible entityThe term eligible entity means a partnership that— (A)shall include—
 (i)a public housing agency or tribally designated housing entity (which may be designated as the lead agency);
 (ii)a local educational agency (which may be designated as the lead agency); and (iii)a community-based or social service organization; and
 (B)may include— (i)a housing developer;
 (ii)an early childhood education program; (iii)a community development financial institution;
 (iv)a program that provides shelter to unaccompanied youth who are homeless, which may include a program established or supported under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
 (v)a local transportation authority; (vi)an institution of higher education, as described in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
 (vii)a child welfare agency; (viii)a domestic violence organization;
 (ix)an owner of a property with a project-based rental assistance contract under section 8 of the United States Housing Act of 1937 (2 U.S.C. 1437f); and
 (x)other community partners. (3)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
 (4)Local collaborative applicantThe term local collaborative applicant means an entity described in section 401(3) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(3)) that serves the geographic area covered by an eligible entity.
 (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)Public housing agencyThe term public housing agency has the meaning given the term in section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a).
 (7)SecretariesThe term Secretaries means the Secretary of Education and the Secretary of Housing and Urban Development. (8)Tribally designated housing entityThe term tribally designated housing entity has the meaning given the term in section 4(22) of the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4103(22)).
 (9)Unaccompanied youthThe term unaccompanied youth has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
			4.Authorization of Demonstration Projects
 (a)In generalFrom the funds authorized under section 9(a) and not reserved under section 9(b), the Secretaries, in consultation with the Secretary of Health and Human Services, shall jointly award on a competitive basis—
 (1)a planning grant to not more than 30 eligible entities to enable such eligible entities to prepare to conduct a demonstration project as described in section 7(a); and
 (2)an implementation grant to not more than 18 eligible entities (which may include eligible entities that received a planning grant under paragraph (1)) to enable such eligible entities to conduct a demonstration project as described in section 7(b).
				(b)Duration of grants
 (1)Planning grantsA planning grant awarded under this section shall be for a term of not more than 2 years. (2)Implementation grantsAn implementation grant awarded under this section shall be for a term of not more than 5 years.
 (c)Ratable reductionIf the amount made available under section 9(a) for a fiscal year is less than the amount authorized under such provision for such fiscal year, the Secretary shall ratably reduce the number of grants awarded under subsection (a).
			5.Application Requirements
 (a)Planning grantAn eligible entity that desires a planning grant shall submit an application at such time, in such manner, and containing such information as the Secretaries may reasonably require. Such application shall include—
 (1)a comprehensive needs assessment, including information about the number and percentage of homeless children and youths enrolled in schools served by, and the socioeconomic and racial demographics of, the local educational agency that is a partner in the eligible entity;
 (2)a description of how the eligible entity will— (A)conduct sufficient stakeholder outreach within the community, including through public hearings, in order to inform the development of the memorandum of understanding described in subparagraph (B) and the activities carried out through the demonstration project described in subsection (b)(3)(B);
 (B)develop the memorandum of understanding described in section 7(a)(1); (3)a description of the goals of the demonstration project, which shall include—
 (A)improving academic achievement and life outcomes for children from low-income families; and
 (B)either increasing socioeconomic or racial diversity in one or more local educational agencies, or creating housing and educational stability for homeless children and youths, or both such goals;
 (4)a description of the target population to be served using grant funds, which may include homeless children and youths, unaccompanied youths, or children or youths living in subsidized housing;
 (5)an assurance that each local educational agency that is a partner in the eligible entity will meet the applicable requirements of paragraphs (3) and (6) of section 722(g) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(3) and (6)); and
 (6)a description, including a timeline and a budget, of how the eligible entity plans to spend planning grant funds consistent with section 7(a).
 (b)Implementation grantAn eligible entity that desires an implementation grant to conduct a demonstration project shall submit an application at such time, in such manner, and containing such information as the Secretaries may reasonably require. Such application shall include—
 (1)a description of how the eligible entity used funds under section 7(a), if such entity received a planning grant under subsection (a);
 (2)a memorandum of understanding between all partners of the eligible entity, which includes the information described in section 7(a)(1);
 (3)a description of— (A)the goals described in subsection (a)(3), updated as necessary to reflect the results of the planning period, if applicable;
 (B)the activities the eligible entity plans to conduct, in accordance with section 7(b); (C)how the eligible entity conducted stakeholder outreach that informed the demonstration project; and
 (D)the outcomes that the eligible entity plans to achieve, including how the eligible entity will collect data in accordance with section 8;
 (4)a description, including a timeline and a budget, of how the eligible entity plans to spend grant funds consistent with section 7(b);
 (5)an assurance that the eligible entity will provide State, local, or private matching funds in an amount equal to not less than 10 percent of the amount of funds awarded under the grant, which may be provided in cash or in kind, to support the demonstration project;
 (6)a description of how the eligible entity will coordinate services with those provided by— (A)the State, the State Coordinator for the Education of Homeless Children and Youths, local educational agencies, and the local educational agencies’ homeless liaisons;
 (B)the public and private child health and welfare systems and Federal housing, early childhood, education, juvenile justice, and child health and welfare programs, such as—
 (i)the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.); and (ii)programs authorized under the Head Start Act (42 U.S.C. 9831 et seq.), the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
 (C)the local collaborative applicant; and (7)an assurance that the eligible entity will participate in the evaluation described in section 8(a).
				6.Selection criteria
 (a)In generalIn selecting among applications to receive grants under this Act, the Secretaries shall take into account—
 (1)the potential of each eligible entity to plan and carry out a demonstration project that meets the goals described in section 5(a)(3);
 (2)the relative performance of the public housing agency that is a partner in the eligible entity, as measured by the Department of Housing and Urban Development Public Housing Assessment System;
 (3)the capacity of the eligible entity to share relevant data between partner agencies, as described in the memorandum of understanding under section 7(a)(1);
 (4)the evidence-based practices the eligible entity plans to adopt to promote housing and educational stability, if applicable;
 (5)the degree to which the eligible entity has conducted sufficient outreach within the community to be served by the implementation grant; and
 (6)whether the local educational agency that is a partner in the eligible entity is a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43.
 (b)Special rule for implementation grantsIn awarding implementation grants, the Secretaries shall provide an equal number of grants to eligible entities desiring to increase socioeconomic or racial diversity in one or more local education agencies as eligible entities desiring to create housing and educational stability for homeless children and youths.
			7.Uses of funds
 (a)Planning grantsAn eligible entity that receives a planning grant under section 4(a)(1) shall use the grant funds— (1)to develop a memorandum of understanding (which may be an existing or amended memorandum of understanding) between all partners of the eligible entity describing the demonstration project that the eligible entity plans to conduct, including—
 (A)the roles and responsibilities of each partner agency; (B)the intended outcomes of the demonstration project;
 (C)how each partner agency will share relevant data, if applicable, consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974); and
 (D)a timeline for the demonstration project; (2)to conduct planning, collaboration activities, stakeholder and community outreach, public hearings, and listening sessions, including engagement with the community, parents, teachers, and students;
 (3)to increase the capacity of the eligible entity to share relevant data; and (4)to investigate innovative approaches to meeting the goals under section 5(a)(3).
 (b)Implementation grantsAn eligible entity that receives an implementation grant under section 4(a)(2) shall use the grant funds to implement a demonstration project that meets the goals identified in section 5(a)(3), which shall include for one or more of the following activities:
 (1)To provide housing assistance that facilitates homeownership or affordable rental, including downpayment assistance, limited-English proficiency support, or rental vouchers or subsidies.
 (2)To assist families in addressing housing needs, such as through housing counselors or client advocates.
 (3)To increase educational support for children living in public or subsidized housing, emergency shelters, transitional housing, motels, or other living arrangements described in section 725(2)(B) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)(B)).
 (4)To conduct outreach and collaborate with local entities that provide educational and housing supports for unaccompanied youths who are homeless, including entities funded by the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.).
 (5)To improve access to high-quality early childhood education programs for homeless children or children living in subsidized housing.
 (6)To provide community-based services for low-income children and their families, which may include case management, health, mental health, employment, or other social services provided through a local Continuum of Care program described under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), as applicable.
 (7)To increase higher education, job training, workforce, adult education, parenting, family engagement, and employment supports for families living in subsidized housing, emergency shelters, or transitional housing.
 (8)To provide professional development activities for staff and administrators, including training on best practices to promote and support so­cio­eco­nom­i­cal­ly and racially diverse classrooms.
 (9)To promote housing stability for youth who leave foster care after the age of 18 or who have left foster care after the age of 16 to adoption or guardianship, which may include intensive case management or coordination with the family unification program described in section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)).
 (10)To support programs that focus on building self-sufficiency skills, permanent connections, and social and emotional well-being for youth at risk of homelessness.
 (11)To implement strategies to increase socioeconomic or racial diversity in early childhood education programs or public elementary schools or secondary schools.
				8.Evaluations and Reports
 (a)EvaluationsThe Secretaries shall conduct a rigorous evaluation of each implementation grant awarded under section 4 and report the findings of each such evaluation to Congress. Such an evaluation shall examine the results of the demonstration project on the following outcomes for children:
 (1)Academic achievement or school readiness. (2)Housing and educational stability.
 (3)Socioeconomic or racial diversity. (4)Other measures of child well-being and neighborhood opportunity, as determined by the Secretaries.
 (b)ReportsEach eligible entity receiving an implementation grant under section 4 shall submit to the Secretaries a report detailing the effects of the demonstration project on the outcomes described in subsection (a). Such reports shall be submitted—
 (1)at the end of the third year of the 5-year grant period; and (2)at the end of such grant period.
				9.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated $150,000,000 for fiscal year 2018 and such sums as may be necessary for each of fiscal years 2019 through 2024 in order to carry out this Act.
 (b)Technical assistance and evaluationFrom the amount appropriated to carry out this Act for any fiscal year, the Secretaries may reserve not more than 5 percent of funds to provide technical assistance, conduct an evaluation of a demonstration project under section 8(a), and disseminate best practices.